        Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 1 of 7 PageID# 1




     CHRISTIE SCARBOROUGH
 1   118 Fortress Drive
     Winchester, Virginia, 22603
 2   Christie 2307@gmail.com
 3
     Tel: (703) 309-5538

 4   Plaintiff I Self-Represented
 5
 6
 7

 8
                         UNITED STATES DISTRICT COURT
 9

10                        EASTERN DISTRICT of VIRGINIA
11
12
                                        ) Case No:       3:20cv738
13   CHRISTIE SCARBOROUGH               )
14                                      )
                      Plaintiff,        ) COMPLAINT FOR DAMAGES
15
                                        ) AND INJUNCTION.
16              vs.                     ) [42   u.s.c.
                                                     § 1983]
17                                      )
     FREDERICK COUNTY                   )
18
     PUBLIC SCHOOLS                     )
19     and DOES 1 - 10                  )
20                                      )
21                    Defendants.       )
                                        ) Plaintiff Demands Jury Trial
22
23
24         MAY IT PLEASE THE COURT-comes now the Plaintiff with the instant
25         Complaint for Damages and Injunction, as per 42 U.S.C. § 1983.
26
27
28

                                          -1-
           Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 2 of 7 PageID# 2




1
                            JURISDICTION.PARTIES & VENUE
2

3
     (1)     Federal Questions: As per 28 U.S.C. §1331, district courts have original

4
     jurisdiction in civil actions arising under the Constitution. Here, the legal issues

5
     concern the following substantive rights—

6
             *     First Amendment—i.e.,(i) the right to free speech, and (ii) the right

7
             to petition for redress; and

8
             *     Fourteenth Amendment Equal Protection Clause—i.e., the right to

9
             hve free of governmental discrimination.

10
     (2)     Venue: Venue is properly laid in United States District Court, Eastern

11
     District of Virginia. All parties are situated in Frederick County, Virginia.

12
     (3)     Plaintiff: Plaintiff, CHRISTIE SCARBOROUGH,is a stay-at-home mom

13
     residing in Frederick County, Virginia.

14
     (4)     Defendant: Defendant, FREDERICK COUNTY PuBUC Schools,is a

15
     government agency situated in Frederick County, Virginia.

16
     (5)     Demand for Trial bv Jurv: Plaintiff hereby demands trial by jury as per

17
     the Seventh Amendment.

18

19

20

21

22

23

24

25

26

27

28
           Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 3 of 7 PageID# 3




                                  CAUSE o/-ACTION No. 1
1

2                  42 U.S.C.§ 1983- Claim for Damages &Injunction
3    (6)     Cause of Action No. 1: Plaintiff brings Cause-of-Action No. 1, for damages
 4   and injunctive relief, against Defendant, FREDERICK COUNTY PUBUC SCHOOLS,
5    under 42 U.S.C. § 1983,for violation of Plaintiffs substantive rights.
6    (7)     Free Speech Rights: Under the First Amendment,Plaintiff SCARBOROUGH
7    has (i) a right to free speech, and (ii) a right to petition for redress. In addition,
8    the Virginia Constitution guarantees Plaintiff the right to "freely publish her
 9   sentiments on aU subjects," [see Virginia Constitution, Art. 1, Sec. 2].
10   (8)     Equal Protection Rights: Under the Equal Protection Clause of the
11   Fourteenth Amendment,Plaintiff SCARBOROUGH has a right to live free of
12   unequal treatment by government agencies.
13   (9)     State Actor Requirement: Defendant, FREDERICK COUNTY PUBLIC
14   Schools,is a "state actor" because Defendant is a government agency; and,
15   because Defendant is a "state actor," the Constitution thus applies.
16   (10) Defendant's Facebook Page: Defendant, FREDERICK COUNTY PUBLIC
17   Schools, maintains a Facebook page called: Frederick County Public Schools.
18   (11) Facebook Page—^Registration: Defendant's Facebook page is officially
19   registered as a "Government Organization."
20   (12) Facebook Page—Open to the PubHc: Defendant's Facebook page invites
21   aU Facebook users to post comments at its Facebook page. Notably, membership
22   is not required in order for users to post comments.
23   (18) Facebook Page—^No Restrictions: Defendant's Facebook page places no
24   restrictions on what users may post. Facebook users may freely post their
25   sentiments on aU subjects.
26   (14) Pubhc Forum: Defendant's Facebook page is deemed a "pubHc forum"
27   because (i) the page is run by a government agency, and (ii) the page is open to
28   the general pubhc. Viewpoint discrimination is thus prohibited.

                                               -3-
        Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 4 of 7 PageID# 4




 1   (15) PlaintiffPosts Comments at Defendant's Facebook Page: In September
 2   2020, Plaintiff posted comments at Defendant's Facebook page concerning the
 3   school's re-opening, Covid-19 masks, and child abuse.
 4   (16) Defendant's Facebook Page Censored Plaintiff: As a direct result of
 5   Plaintiff SCARBOROUGH'S comments at Defendant's Facebook page. Defendant
 6   censored Plaintiff—in two separate ways:(i) by deleting Plaintiffs comments,
 7   and (ii) by blocking Plaintiffs ability to make comments.
8    (17) Viewpoint. Disrrimination: By deleting Plaintiffs comments and blocking
 9   her from the Facebook page. Defendant engages in viewpoint discrimination.
10   (18) Violation of Free Speech Rights: By deleting Plaintiffs comments and
11   blocking her from subject Facebook page. Defendant violates Plaintiffs First
12   Amendment rights to right to free speech and to petition the gov't for redress.
13   Defendant further violates Plaintiffs right to "freely pubhsh her sentiments on
14   aU subjects"—a right guaranteed by Virginia Constitution, Art. 1, Sec. 12.
15   (19) Violation of Equal Protection: In addition, by deleting Plaintiffs
16   comments and blocking her from subject Facebook page. Defendant violates the
17   Equal Protection Clause of the Fourteenth Amendment—^the right to live free of
18   governmental discrimination.
19   (20) Substantive Due Process Violations: Defendant violates substantive
20   rights, which gives rise to a claim under 42 U.S.C.§ 1983. Plaintiff suffers
21   deprivations ofthe following constitutional liberties—
22         (a)   the right to freedom of speech,(1®'Amdt);
23         (b)   the right to petition for redress,(1®*^ Amdt); and
24         (c)   the right to Hve free of governmental discrimination;(14'^ Amdt).
25   (21) Monetarv Damages: As a direct result of Defendant having violated
26   Plaintiffs substantive due process rights, Plaintiff sustains harm—^including
27   mental and emotional distress that results in headache and heartache damages.
28   Plaintiff seeks monetary compensation of at least $5,000.

                                            -4-
        Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 5 of 7 PageID# 5




1    (22) Inmnctive Relief: Defendant's lawlessness is ongoing. Defendant's
2    Facebook page continues to deny substantive rights, including free speech
3    rights,(First Amendment), and the right to hve free of governmental
4    discrimination,(Equal Protection Clause, Fourteenth Amendment). Therefore,
5    Plaintiff seeks a mandatory injunction requiring Defendant to "un-block" her at
6    subject Facebook page;in addition. Plaintiff seeks a prohibitory injunction
7    forbidding Defendant from again blocking her or deleting her comments at
8    subject Facebook page.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 6 of 7 PageID# 6




1                                PRAYER for RELIEF

2    (23) Wherefore,Plaintiff prays for judgment against Defendant in the
3    following manner:
4         (a)   to be adjudged the prevailing party;
5         (b)   for an award ofjudgment on all causes of action;
6         (c)   for an award of monetary damages, of at least $5,000,
7               in accordance with proof at trial;
8         (d)   for a mandatory injunction that requires Defendant to "un-block*'
9               Plaintiff at Defendant's Facebook page—^as well as a prohibitory
10              injunction that forbids Defendant from again blocking Plaintiff or
11              deleting her comments at Defendant's Facebook page;
12        (e)   for costs and expenses incurred in this prosecuting this action;
13        (^)   for such other and further rehef as the Court deems just and proper.
14   Dated: Sept. 14, 2020
15

16

17

18
                                         Christie Scarborqugi
19                                       Plaintiff/ Self-Represented
                                         Phone:(703) 309-5539
20

21

22

23

24

25

26

27

28
        Case 3:20-cv-00738-JAG Document 1 Filed 09/18/20 Page 7 of 7 PageID# 7




                         Verification o/"Christie Scarborough
1

2          My name is Christie Scarborough. I am the Plaintiff. All facts herein
3    alleged are true and correct of my own personal knowledge; and as to those
4    matters alleged on information and belief, I reasonably beheve them true. If
5    called upon to testify, I could and would give competent and truthful evidence.
6          I hereby declare under penalty of peijury pursuant to the laws of the
7    Commonwealth of Virginia the foregoing is both true and correct.
8    Dated: Sept. 14,2020
9

10

11

                                            [RISTIE SCARBO;
12
                                          Plaintiff/ Affia
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
